In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated May 8, 2007, which, upon a fact-finding order of the same court dated February 1, 2007, made after a fact-finding hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (four counts), sexual abuse in the second degree (four counts), sexual abuse in the third degree, forcible touching (three counts), and unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated February 1, 2007.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (four counts), sexual abuse in the second degree (four counts), sexual abuse in the third degree, forcible touching (three counts), and unlawful imprisonment in the second degree. Furthermore, upon the exercise of our factual review power (cf. CEL 470.15 [5]), we are satisfied that the Family Court’s finding that the appellant committed those acts was not against the weight of the evidence (cf. People v Danielson, 9 NY3d 342 [2007]).
The appellant’s remaining contentions are unpreserved for appellate review. Fisher, J.E, Covello, Angiolillo and Belen, JJ., concur.